                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                               1:15-cr-41-MOC-WCM-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
GILBERTO RODRIGUEZ,                    )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 81). Defendant, a 53-year-old white male currently

incarcerated at FCI Elkton in Lisbon, Ohio, seeks a reduction of his sentence based on the COVID-

19 pandemic. Defendant seeks release based on various medical conditions that he contends make

him more susceptible to contracting COVID-19.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” Defendant has not

established extraordinary and compelling reasons to warrant a sentence reduction at this time.

Although he asserts that he suffers from various ailments, including high blood

pressure/hypertension, high cholesterol, heart conditions requiring medication, and obesity.

Defendant has not submitted any medical evidence to the Court showing that he has an increased

health risk from COVID-19. As the Third Circuit has recognized, “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release.” United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d

Cir. Apr. 2, 2020). Furthermore, the BOP has denied Defendant’s request, finding that he did not

meet the criteria for compassionate release.




      Case 1:15-cr-00041-MOC-WCM Document 82 Filed 08/13/20 Page 1 of 2
                                         ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 81), is DENIED.



 Signed: August 12, 2020




     Case 1:15-cr-00041-MOC-WCM Document 82 Filed 08/13/20 Page 2 of 2
